Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
ALLOWABLE SUBJECT MATTER
 	The following is an examiner’s statement of reasons for allowance: Regarding independent claims 1, 11, 21, 31, 41, 51, 61-63, 68 & 73, the prior art of record fails to teach or fairly suggest the combination of all limitations of independent claims 1, 11, 21, 31, 41, 51, 61-63, 68 & 73 that includes: 
Claim 1:
…
“
An information processing apparatus comprising a computer executing instructions that, when executed by the computer, cause the computer to function as: a display control unit configured to cause a display unit to display an image, captured by an imaging unit, on which a first guide indicating a maximum size related to an object to be detected from the image captured by the imaging unit and a second guide indicating a minimum size related to the object are superimposed, wherein the maximum size and the minimum size is-are changeable; and a setting unit configured to set a region in an image captured by the imaging unit for detecting an intrusion of the object, wherein the display control unit is configured to cause the display unit to perform a predetermined display, in case where the object a size of which is between the maximum size and the minimum size has intruded into the region, and wherein the display control unit is configured to cause the display unit to display a predetermined message indicating a warning, in a case where the maximum size and the minimum size to be subjected to a comparison with a size of an-2-Serial No. 16/784838Docket No. 101356671JS03 object to be detected from an image captured by the imaging unit meets a predetermined condition.
”
Regarding dependent claims 2-3, 5-7, 9-10, 12-13, 15-17, 19-20, 22-23, 25-27, 29-30, 32-33, 35-37, 39-40, 42-43, 45-47, 49-50, 52-53, 55-60, 64-67 & 69-72 these claims are allowed because of their dependence on independent claims 1, 11, 21, 31, 41, 51, 61-63, 68 & 73 which has been deemed allowable subject matter above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephen P Coleman whose telephone number is (571)270-5931.  The examiner can normally be reached on Monday-Thursday 5:30am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/STEPHEN P COLEMAN/Primary Examiner, Art Unit 2661